Citation Nr: 1636699	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits in excess of the last expenses and burial paid for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1944 to May 1946.  He died in December 2007.  The Veteran's surviving spouse died in December 2008.  The appellant in this case is the adult daughter of the Veteran and his spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, and Lincoln, Nebraska, respectively.

In her substantive appeal, the appellant requested a Board hearing by live videoconference.  The RO notified the appellant that a hearing had been scheduled for December 2014 in an October 2014 letter addressed to the appellant's last known address.  The appellant failed to appear for this hearing.  To the Board's knowledge, the appellant has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  
 
 
FINDINGS OF FACT

1.  The Veteran's surviving spouse (the appellant's mother) died in December 2008, while her February 2008 application for service connection for dependence and indemnity compensation (DIC) based on the Veteran's cause of death, as the surviving spouse of the Veteran, was pending. 

 2.  The appellant filed a timely claim for accrued benefits.

 3. The appellant was awarded payment of accrued benefits for the expenses of the burial of the Veteran's spouse in a February 2012 decision.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, in excess of the reimbursement of expenses of the last sickness or burial of the Veteran's surviving spouse, have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.500, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as will be explained below, there is no legal basis upon which the benefits may be awarded and the appellant's claim must, consequently, be denied.  See Sabonis v. Brown, 6 Vet. App. 426   (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Law and Analysis

Periodic monetary benefits to which a VA beneficiary was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Upon the death of a veteran receiving VA benefits, accrued benefits are paid to his or her spouse; his or her children (in equal shares); or his or her dependent parents (in equal shares) or the surviving parent.  38 C.F.R. § 3.1000 (a)(1).  Upon the death of a surviving spouse receiving VA benefits, accrued benefits are paid to the veteran's children.  38 C.F.R. § 3.1000 (a)(2).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).

The term "child of the veteran" means an unmarried person who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101 (4) (A); 38 C.F.R. § 3.57.

In this regard, the Board notes that, prior to her death, the Veteran's surviving spouse submitted a claim for DIC benefits in February 2008 and executed a substantive appeal in August 2008.  The Veteran's surviving spouse then passed away in December 2008.  VA was not notified of the surviving spouse's death at that time.  Therefore, in July 2009, the Board issued a decision regarding this DIC issue and benefits were granted from January 1, 2008.

VA was notified of the Veteran's surviving spouse's death in September 2009.  Benefit checks, which had been issued by VA in response to the July 2009 Board decision, were then returned by the appellant at the request of VA.  The appellant filed a claim for accrued benefits in and around September 2009.  In her application, the appellant stated that she was seeking reimbursement for the DIC benefits that her mother would have been entitled to, for the 11 month period in 2008, during which her mother was still alive.

In February 2012, the RO granted accrued benefits to the appellant, not based upon the DIC benefits awarded to the Veteran's surviving spouse in the July 2009 Board decision, but based upon VA law which allows for the payment of accrued benefits for the last expenses and burial expenses for the deceased spouse of a veteran.

As a preliminary matter, the Board finds that the evidence does not show that the appellant is entitled to any accrued benefits as the child of the Veteran.  The appellant is past the age of 18, and the record does not show, nor does she contend, that she became permanently incapable of self-support before the age of 18.  Thus, the appellant is not entitled to accrued benefits, as a child of the Veteran, in excess of last expenses and burial expenses.

The Board acknowledges the appellant's contention that the estate of the Veteran's surviving spouse should be entitled to DIC benefit money for the period of January 2008 to November 2008; the eleven month period during which the spouse was alive and would have been entitled to such benefits.  However, the evidence of record shows that the Veteran's spouse was deceased at the time the July 2009 Board decision was issued.  As the Veteran's surviving spouse was deceased and the appellant is not a child according to VA law, unfortunately, there are no beneficiaries to receive the benefits awarded by the July 2009 decision.  38 U.S.C.A. § 101 (4) (A); 38 C.F.R. § 3.57.

Thus, the only avenue potentially available to the appellant is 38 U.S.C.A. § 5121 (a)(6), which provides that "[i]n all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  See also 38 C.F.R. § 3.1000 (a)(5).  The Board notes that such benefits were already awarded to the appellant in a February 2012 decision.  

The Board is bound by the applicable law and regulations as written and it has no power to grant benefits not authorized by law. 38 U.S.C.A. § 7104(c).  Thus, with the appellant having been granted all possible accrued benefits allowable under the law, the appellant's claim must regrettably be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits, in excess of the last expenses and burial paid for the Veteran's spouse, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


